OPINION
By THE COURT.
This is a law appeal from a judgment of the Common Pleas Court, rendered upon the verdict of a jury, in favor of the defendant. The only error alleged is that the judgment is manifestly and clearly against the weight of the evidence. We have carefully examined the entire record and find that there was a direct conflict in the evidence on several factual questions which were decisive of the issue in the case. The credibility of the witnesses and the weight to be given to their testimony *292is a function resting solely with the jury and not with an appellate court. We find that there is substantial evidence in the record which supports the judgment and therefore the judgment may not be said to be against the manifest weight of the evidence.
The judgment will be affirmed.
PETREE, PJ, BRYANT and MILLER, JJ, concur.